 1   DAVID R. FISCHER, ESQ.
     Nevada Bar No. 10348
 2   LAW OFFICE OF DAVID R. FISCHER
     400 South 4th Street, Suite 500
 3   Las Vegas, Nevada 89101
     Telephone: (702) 547-3944
 4   Facsimile: (702) 974-1458
     Email: federal@fischerlawlv.com
 5   Attorney for Defendant MURRAY NEWTON

 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                           Case No.: 2:17-cr-00124-JAD-GWF
 9
                           Plaintiff,
10
     vs.
11                                                       STIPULATION TO CONTINUE
     MURRAY NEWTON,                                      HEARING FOR SENTENCING
12
                           Defendant.                    (First Request)
13

14
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,
15
     United States Attorney, Robert A. Knief, Esq., Assistant United States Attorney, and David R.
16
     Fischer, Esq., counsel for defendant MURRAY NEWTON, that the Hearing for Sentencing in
17
     the above-captioned matter set for Monday, June 3 2019 at 09:30 A.M., be vacated and
18
     continued to a date and time convenient to the Court but no earlier than sixty (60) days.
19
            This Stipulation for the continuance is entered into for the following reasons:
20
            1. This is a request by counsel for the Defendant, MURRAY NEWTON;
21
            2. The additional time requested by this Stipulation is reasonable pursuant to Federal
22
                Rule of Criminal Procedure 32(b)(2), which states that “the court may, for good
23              cause, change any limits prescribed in this rule”;

24
                                                     1
25
 1
            3. Counsel requests this additional time in order to allow adequate time to research
 2              Sentencing issues and to prepare for the sentencing hearing;

 3          4. Counsel communicated with the Defendant, MURRAY NEWTON, who is currently

 4              out of custody, and NEWTON agrees with the continuance;
            5. This is the first request for a continuance filed herein.
 5
            WHEREFORE, for the foregoing reasons, the ends of justice would best be served by a
 6
     continuance of the Sentencing Hearing to be set to a date and time convenient to the Court but
 7
     no earlier than sixty (60) days.
 8

 9          DATED this 9th day of May 2019

10

11                                                 /s/ Robert A. Knief
                                                   ROBERT A. KNIEF, ESQ.
12                                                 Assistant United States Attorney
                                                   Counsel for the United States
13

14
                                                   /s/ David R. Fischer
15                                                 DAVID R. FISCHER, ESQ.
                                                   Counsel for Defendant NEWTON
16

17

18

19

20

21

22

23

24
                                                      2
25
 1                             CERTIFICATE OF ELECTRONIC SERVICE

 2          I HEREBY CERTIFY that I am an employee or agent of the LAW OFFICE OF DAVID

 3   R. FISCHER and am a person of such age and discretion as to be competent to serve papers and

 4   that, on the 9th day of May 2019, I served a copy of the above and foregoing STIPULATION

 5   TO CONTINUE SENTENCING HEARING in the following manner(s):

 6      ☒ ELECTRONIC SERVICE: Pursuant to Local Rule IC 4-1 of the United States District Court for the District

 7          of Nevada, the above-referenced document was electronically filed and served on all appearing parties

            through the Notice of Electronic Filing automatically generated by the Court.
 8
        ☒ UNITED STATES MAIL: By depositing a true and correct copy of the above referenced document into the
 9
            United States Mail with prepaid first-class postage, addressed to the parties at their last-known mailing
10
            address(es):
11                   MURRAY NEWTON

12      ☐ OVERNIGHT COURIER: By depositing a true and correct copy of the above referenced document for

13          overnight delivery via a nationally-recognized courier, addressed to the parties listed below at their last-

            known mailing address.
14
        ☐ FACSIMILE: By sending the above-referenced document via facsimile to those persons listed on the
15
            attached service list at the facsimile numbers set forth thereon.
16
        ☐ EMAIL: By sending the above-referenced document via email to those persons at the email addresses set
17
            forth below:
18

19                                                        __/s/ David R Fischer_______________________
                                                          DAVID R. FISCHER, ESQ.
20                                                        Attorney for Defendant NEWTON
21

22

23

24
                                                              3
25
 1
                                 UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No.: 2:17-cr-00124-JAD-GWF
 4
                            Plaintiff,
 5
     vs.
 6                                                        FINDINGS OF FACT, CONCLUSIONS
                                                          OF LAW, AND ORDER
 7   MURRAY NEWTON,

 8                          Defendant.

 9

10
                                          FINDINGS OF FACT
11
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12
     Court finds that:
13
            1. This is a request by counsel for the Defendant, MURRAY NEWTON;
14
            2. The additional time requested by this Stipulation is reasonable pursuant to Federal
15
                Rule of Criminal Procedure 32(b)(2), which states that “the court may, for good
16              cause, change any limits prescribed in this rule”;

17          3. Counsel requests this additional time in order to allow adequate time to research

18              Sentencing issues and to prepare for the sentencing hearing;
            4. Counsel communicated with the Defendant, MURRAY NEWTON, who is currently
19
                out of custody, and NEWTON agrees with the continuance;
20
            5. This is the first request for a continuance filed herein.
21
                                         CONCLUSIONS OF LAW
22
            The ends of justice served by granting said continuance outweigh the best interest of the
23
     public, since the failure to grant said continuance would be likely to result in a miscarriage of
24
                                                      4
25
 1   justice, would deny the parties herein sufficient time and the opportunity within which to be

 2   able to effectively and thoroughly prepare for sentencing, taking into account the exercise of

 3   due diligence.

 4
                                                 ORDER
 5
            IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled for
 6
     Monday, June 3, 2019 at 09:30 A.M., be continued to the _____8,day
                                                          August        of ___________,
                                                                     2019,  at the hour of2019, at
 7
     __________,
     1:30 p.m. in courtroom ________.
 8

 9
                                           IT IS SO ORDERED:
10

11                                         ________________________________________
                                           HONORABLE JENNIFER A. DORSEY
12
                                           UNITED STATES DISTRICT JUDGE
13
                                           Case No.: 2:17-cr-00124-JAD-GWF
14
                                                   5/15/2019
15                                         DATED: _________________________________

16

17

18

19

20

21

22

23

24
                                                     5
25
